OPINION
{¶ 1} These consolidated appeals involve eight judgment entries of the Sidney Municipal Court in Shelby County, Ohio.
 {¶ 2} The appellant, Leroy Swiger, appeals seven findings of contempt and the dismissal of two misdemeanor cases without prejudice. The relevant facts are as follows. On October 24, 2000, Swiger was charged with assault, Case No. 00-CRB-02141. He was later charged with aggravated menacing, sexual imposition, and unlawful restraint on January 12, 2001, Case No. 01-CRB-00059. He was arrested on February 26, 2002, pursuant to a bench warrant that was issued for his failure to appear before the court on the assault charge. A trial was scheduled for the two criminal cases on March 22, 2002, but was continued until April 2, 2002. The contempt hearings against Swiger were also scheduled for that date.
 {¶ 3} On April 2, 2002, the court held the contempt hearings first. At the conclusion of each hearing, the court found Swiger to be in contempt. One finding of contempt was based upon the court's determination that Swiger failed to appear at the jail as ordered, and the court imposed a ninety day sentence. Another finding of contempt was based upon the court's determination that Swiger failed to appear for court on the assault charge, and the court imposed a ninety day sentence. The remaining findings of contempt were based upon the court's determination that Swiger failed to report to probation, and the court once again imposed a ninety day sentence. The court ordered each ninety day sentence to be served consecutively with one another for a total sentence of 270 days.
 {¶ 4} After a brief recess, the prosecutor informed the court that a critical witness in the assault case failed to appear. The trial court then dismissed this charge without prejudice. The prosecutor then informed the court that the complainants in Case No. 01-CRB-00059 wanted to pursue felony charges against Swiger. Thus, the trial court dismissed that case without prejudice as well. This appeal followed, and Swiger asserts nine assignments of error.
 {¶ 5} In his assignments of error, Swiger asserts, inter alia, that he did not receive written notice of the contempt charges, that the findings of contempt were erroneous, and that the other two cases should have been dismissed with prejudice because his speedy trial rights were violated.
 {¶ 6} The Appellate Rules state: "if an appellee fails to file his brief within the time provided by this rule, or within the time as extended, he will not be heard at oral argument * * * and in determining the appeal, the court may accept the appellant's statement of the facts and issues as correct and reverse the judgment if appellant's brief reasonably appears to sustain such action." App.R. 18(C). The prosecutor has again failed to submit a brief. Accordingly, we elect to accept the appellant's statement of facts and issues as correct pursuant to App.R. 18(C). Upon a reading of the brief, the appellant's argument reasonably supports a reversal. Therefore, we do not specifically address the individual assignments of error.
 {¶ 7} For these reasons, the judgment of the Sidney Municipal Court of Shelby County, Ohio, is reversed and the cause remanded for further proceedings in accordance with this opinion.
Judgment reversed.
BRYANT and HADLEY, JJ., concur.